DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it repeats the title, contains implied and legal language. Correction is required.  See MPEP § 608.01(b).
Drawings
Amended drawings Figures 7 and 9 to match claims 1, 3, 12, 17 language are accepted. However the drawings filed 4 July 2019 are objected to because many blocks in Figures 1, 3-6 are merely labeled with reference numerals without any text. It is suggested that applicant add text for the blocks to be readily identifiable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-13, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt et al (US 20130290110), in view of Coster et al (US 20140025609) both provided by the applicant.
Regarding claim 1, LuVogt substantially discloses a computer implemented method for generating a digital content recommendation, the digital content recommendation for displaying on an electronic device associated with a user, the method being executed by a server of a recommendation 
receiving, from the electronic device, via the communication network, a request for the digital content recommendation (see at least Figure 2 item 254 user’s request);
generating a set of digital candidate content items responsive to the request (see at least Figure 2 item 210), the generating being executed by ranking, by a ranking algorithm, at least a portion of an entirety of digital content items available at the recommendation system (see at least 0003: “the content items forwarded to the user model are scored and content items determined to be relevant based on the score are added to the lists of unseen content items”), the set of digital candidate content items comprising at least a first digital content item associated with a first ranking score assigned by the ranking algorithm and a second digital content item associated with a second raking score assigned by the ranking algorithm, the first ranking score and the second ranking score being indicative of a relevance of the first digital content item and the digital second content item to a user of the electronic device (see at least 0003: “top scoring content items are selected from the first subset of content items and forwarded to the user.  In an embodiment, a user selection of a content item from the selected top scoring content items is received by the processor that recalculates the relevance of the user selected content item to user models of other users on receiving the user selection”; note the claimed set of digital candidate content items is met by the top scoring content items of LuVogt;
in response to the first digital content item being accessible both within the recommendation system and at a network resource accessible via the communication network:
determining a system specific popularity score indicative of a popularity of the first digital content item within the recommendation system (see at least 0081: “the statistical data can include data that determines the popularity of the content item which can further comprise the number of users to which the content item was determined to be relevant”),

LuVogt does not specifically show:
determining a popularity adjustment score to the first digital content item, the popularity adjustment score being based on the system-specific popularity score and the web popularity value associated with the first digital content item ;
generating an adjusted set of ranked candidate content items by adjusting the first ranking score of the first digital content item based, at least in part, on the popularity adjustment score; and
transmitting, by the server, the adjusted set of candidate digital content items to the electronic device for displaying thereon.
However the claimed features merely read on the fact that it is well known in the art as shown by Coster to modify a recommendation set by combining item ratings for public recommendation with selected private user data in order to present customized recommendation (see at least Coster Figure 3 items A, B). Since the system of LuVogt takes into consideration popularities of the content items in the recommendation system and among users at large, it would have been obvious to one of ordinary skill in the art to include adjusting a set of ranked candidate content items as claimed in order to present customized recommendation to users.  

Regarding claim 2, LuVogt/Coster teaches the method of claim 1, wherein the first digital content item originates from a first source and the second digital content item originates from a second source (see at least LuVogt Figure 2 item 110 various content feeds).



Regarding claim 10, LuVovt/Coster teaches the method of claim 2,
the first digital content item being a non-native content item non-native to the recommendation system (see at least LuVogt Figure 2 item 110); and
the second digital content item being a native digital content item native to the recommendation system (see at least LuVogt Figure 2 item 252), the second source being a content channel that is native to the recommendation system (see at least LuVogt Figure 2 item 256).

Regarding claim 11, LuVovt/Coster teaches the method of claim 1, wherein the first digital content item and the second digital content item is at least one of: an image; a text; and a video (see at least LuVogt Figures 18).

Claims 12, 13, 20, 21 essentially recite the limitations of claims 1, 2, 9, 10 in form of a system thus are rejected for the same reasons discussed in claims 1, 2, 9, 10 above.

Claims 3-5, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt et al (US 20130290110), in view of Coster et al (US 20140025609), further in view of Mashiach et al (US 20160259790) all provided by the applicant.

determining, for the plurality of digital content items, a total number of clicks executed by a plurality of electronic devices over a period of time (see at least LuVogt 0072);
identifying a subset of the plurality of digital content items originating from the first source (see at least LuVogt Figure 2 item 110 various content feeds);
LuVogt/Coster does not specifically show:
determining a number of clicks associated with the subset of the plurality of digital content items over the period of time;
dividing the number of clicks by the total number of clicks.
However the claimed operations merely result in ascertaining the ratio of access to a specific item versus the total number of access to all items by a user since the number of clicks for a specific item versus the total number of clicks for all items is an indication of user interest. 
Mashiach clearly teaches monitoring and recording user interactions with particular URL in order to rank items for recommendations (see at least 0058: “the social-networking system 160 may update the web index by updating the local counter associated with the particular post or reshare associated with the particular URL, and may also update the global counter associated with the particular URL based on the updated local counter to record the total number of user interactions monitored and recorded as social signals associated with the URL in all posts or reshares that include a link to the URL”).
It would have been obvious to one of ordinary skill in the art to include the claimed features taught by Mashiach while implementing the method of LuVogt/Coster in order to determine users interaction with particular URL versus general web interaction.

Regarding claim 4, LuVogt/Coster/Mashiach teaches the method of claim 3, wherein the communication network is coupled to a plurality of network resources accessible by the plurality of electronic devices, and wherein the determining the web popularity value comprises:
determining, for the plurality of network resources, a total number of accesses by the plurality of electronic device over the period of time (see at least Mashiach 0058 global social signal counters);
retrieving a domain name associated with a uniform resource locator (URL) of the first digital content item (see at least Mashiach 0058 update global counters associated with particular URL);
identifying a subset of the plurality of network resources having a URL comprising the domain name (see at least Mashiach 0058 update local counters associated with particular URL);
determining a number of accesses by the plurality of electronic device to the subset of the plurality of network resources over the period of time (see at least Mashiach 0058 update local counters associated with particular URL);
LuVogt/Coster/Mashiach does not specifically show dividing the number of accesses by the total number of accesses. However the claimed operations merely result in ascertaining the ratio of access to a specific item versus the total number of access to all items by a user since the number of clicks for a specific item versus the total number of clicks for all items is an indication of user interest. It would have been obvious to one of ordinary skill in the art to include the claimed dividing operation while implementing the method of LuVogt/Coster/Mashiach in order to take user’s interest in presenting appropriate recommendations. 

Regarding claim 5, LuVogt/Coster/Mashiach teaches the method of claim 4, wherein determining the total number of accesses and the number of accesses comprises analyzing at least one of:


Claims 14-16 essentially recite the limitations of claims 3-5 in form of a system thus are rejected for the same reasons.

Claims 6-8, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt et al (US 20130290110), in view of Coster et al (US 20140025609), in view of Mashiach et al (US 20160259790) all provided by the applicant, further in view of Tojo et al (US 20120288153).
Regarding claim 6, LuVogt/Coster/Mashiach does not specifically show the method of claim 4, wherein assigning the popularity adjustment score comprises:
determining a ratio of the web popularity value to the system specific popularity score;
applying the ratio to a sigmoid function to obtain a probability value indicative of a likelihood that the system specific popularity score of the first content item is aligned with the web popularity value;
determining if the probability value is above a threshold; and
wherein the popularity adjustment score is one of:
a first score in response to determining that the probability value is above the threshold; and
a second score in response to determining that the probability value is below the threshold.
However LuVogt/Coster/Mashiach clearly teaches modifying (adjusting) recommendations as discussed in claim 1 above. Furthermore it is well known in the art as shown by Tojo to use a sigmoid function to convert a value to a probability value and to use a threshold value for subject detection (see 
 
Regarding claim 7, LuVogt/Coster/Mashiach/Tojo does not specifically teach the method of claim 6, wherein generating the adjusted set of ranked candidate digital content items comprises: calculating an adjusted first ranking score associated with the first digital content item based at least on the popularity adjustment score; and re-ranking, the first digital content item based on the adjusted first ranking score.
However since the method modifies recommendations as discussed in claim 1 above, it would have been obvious to one of ordinary skill in the art to include the claimed features in order to reflect the rank of items according to their recent search result scores.

Regarding claim 8, LuVogt/Coster/Mashiach/Tojo does not specifically show the method of claim 7, wherein the adjusted first ranking score is lower than the first ranking score. However the claimed feature merely reads on the fact that the method of LuVogt/Coster/Mashiach/Tojo modifies recommendations as discussed in claim 1 above. Clearly the adjusted first ranking score is different or lower than the first ranking score dependent upon values obtained from the sigmoid function.

Claims 17-19 essentially recite the limitations of claims 6-8 in form of a system thus are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al (US 20150066643) teach providing recommendation panel including aligning a plurality of recommendation items on the recommendation panel 1020 based on popularity of the recommendation items or collection time. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        10 April 2021